Citation Nr: 0011972	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  94-45 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine.  

2.  Entitlement to a rating in excess of 10 percent for 
cervical strain.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1989 to 
June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for 
degenerative joint disease of the lumbosacral spine, and for 
cervical strain.  A 20 percent rating was assigned for the 
degenerative joint disease of the lumbosacral spine, and a 10 
percent rating was assigned for the cervical strain.  The 
ratings were effective June 23, 1992, the day after the 
veteran's discharge from service.  Upon his request, the 
veteran's claims file was transferred to the Roanoke, 
Virginia, RO in May 1994.  

In March 1998, the Board remanded the case to the RO for 
further development.  Regrettably, another remand is 
necessary.  


REMAND

In the March 1998 remand, the Board requested that the RO 
schedule the veteran for orthopedic and neurologic 
examinations to determine the severity of his neck and low 
back disabilities and to ascertain whether or not he had 
intervertebral disc syndrome.  At the VA contract orthopedic 
examination conducted by a physician with Atlantic 
Orthopaedic Specialists in July 1998, the examiner found that 
the veteran demonstrated full and normal range of motion of 
the cervical spine.  The veteran also demonstrated full and 
normal range of motion of the lumbar spine, with the 
exception of 10 degrees of left bend.  In contrast, at the VA 
contract neurological examination conducted by a physician 
with Neurological Associates of Hampton Roads in August 1998, 
the examiner found that the veteran demonstrated "very 
limited" motion of the neck, and decreased motion of the 
lumbosacral spine.  

In a subsequent letter dated in December 1998, the physician 
from Atlantic Orthopaedic Associates confirmed that the 
veteran had exhibited normal range of motion in the cervical 
and lumbar spine, with the exception of 10 degrees for left 
bend upon examination.  

The Board finds that clarification of these drastically 
different findings within a one month period is necessary.  
Therefore, the case must be returned to the RO for further 
development.  In this regard, the Board notes that, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims held that a veteran may 
assert that his condition at the time of his original claim 
was worse than it was at a later stage of his appeal, and, 
where the record warrants it, VA may assign "staged 
ratings" to reflect different levels of disability during 
the pendency of the claim.  Since the veteran's claim for 
disability compensation has remained in appellate status 
since he filed an NOD as to the initial decision on his 
original claim for benefits, the Court's holding would be 
applicable to his case.

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should obtain copies of any recent 
records of VA or non-VA treatment for the 
veteran's cervical and lumbosacral spine 
disabilities, that have not already been 
associated with the veteran's claims file.  

2.  The veteran should be scheduled for another 
VA orthopedic examination.  Before evaluating the 
veteran, the examiner should review the claims 
folder, which should be provided to him/her prior 
to the examination.  All indicated tests and 
studies should be accomplished.  If the examiner 
is unable to answer any question, he or she 
should so note for the record and indicate the 
reason(s) therefor.

a.  The examiner should report the 
current ranges of motion of the cervical 
and lumbosacral spine in degrees, and 
specifically indicate the normal range of 
motion for those joints.  To the extent 
feasible, the examiner should comment on 
the disparate findings made upon 
examinations in July and August 1998 
regarding range of motion, and indicate 
any possible reasons for the difference.  

b.  The examiner should indicate whether 
the veteran's low back or neck exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service- connected low back or neck 
disability.  These determinations must be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination in the 
neck and low back. 

c.  The examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the veteran's 
back or neck is used repeatedly over 
time.  These determinations must also be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups of the 
neck or low back.

d.  The examiner should indicate whether 
there is muscle spasm of the low back on 
extreme forward bending, loss of lateral 
spine motion unilateral, in a standing 
position.

e.  The examiner should report whether 
the low back exhibits listing of whole 
spine to opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, 
loss of lateral motion with osteo-
arthritic changes, narrowing or 
irregularity of joint space, and/or some 
of the above with abnormal mobility on 
forced motion.

3.  After the above development has been 
accomplished, the RO should readjudicate the 
veteran's claims for entitlement to a rating 
in excess of 20 percent for degenerative 
joint disease of the lumbosacral spine and 
entitlement to a rating in excess of 10 
percent for cervical strain.  The RO should 
give due consideration for the 
appropriateness of staged ratings in 
accordance with Fenderson v. West, 12 Vet. 
App. 119 (1999).  If either determination 
remains adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case, and given 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


